MOAB /s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                    February 27, 2015

                                   No. 04-15-00096-CV

                             ALS 88 DESIGN BUILD, LLC,
                                      Appellant

                                            v.

                               MOAB CONSTRUCTION,
                                     Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03033
                        Honorable Gloria Saldana, Judge Presiding


                                     ORDER
      The Appellant’s Emergency Motion to Stay Jury Trial is DENIED.



                                                 _________________________________
                                                 Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court